                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PETER GAKUBA,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )       Case No. 19-cv-1081-SMY
                                                    )
                                                    )
 MATTHEW SWELLS,                                    )
 CATHERINE WRIGHT,                                  )
 NURSE PRACTITIONER #1,                             )
 JOHN/JANE DOES 1-50 VIENNA CC,                     )
 KAREN PANNIER,                                     )
 JOHN BARWICK,                                      )
 MR. HENDERSON,                                     )
 SARAH ROBERTSON,                                   )
 ANGELA MIZE,                                       )
 APRIL WAMPLER,                                     )
 DR. SHAH,                                          )
 JOHN/JANE DOE 1-50 ROBINSON CC,                    )
 MICHELLE NEESE,                                    )
 MS. HELREGEL,                                      )
 PROPERTY MANAGER “LITTLE                           )
 JOHN”,                                             )
 MS. DUNLAP,                                        )
 AREDE JOHNSON,                                     )
 TRANSFER COORDINATOR STAFF 1-                      )
 20,                                                )
 WEXFORD HEALTH SERVICES,                           )
 VIENNA CORRECTIONAL CENTER,                        )
 and ROBINSON CORRECTIONAL                          )
 CENTER,                                            )
                                                    )
               Defendants.                          )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Peter Gakuba, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Vienna Correctional Center (“Vienna”), brings this action pursuant to 42


                                                1
U.S.C. § 1983 for alleged deprivations of his constitutional rights. Plaintiff claims he was

retaliated against in violation of the First Amendment for filing a lawsuit and, as a result, was

transferred from Robinson Correctional Center (“Robinson”) to Vienna. He also asserts claims of

interference with his access to courts, deliberate indifference to his serious medical needs, and

violations of his rights under Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.

and the Rehabilitation Act (“RA”), 29 U.S.C. §§ 794–94e. Plaintiff seeks monetary damages and

injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                          The Complaint

        Plaintiff makes the following allegations in his Complaint: In July 2019, while Plaintiff

was housed at Robinson, Warden Michelle Neese was served a summons in Gakuba v. Rains, Case

No. 19-cv-437-NJR (S.D.Ill.). (Doc. 1, p. 9). In retaliation for Plaintiff filing that lawsuit, Neese

transferred him to Vienna, despite the fact that Plaintiff had previously been denied a transfer to

Vienna in 2018 and Vienna lacks air-conditioning. Prior to his transfer, Plaintiff learned his

security designation was “tinkered” with so that he could be transferred to Vienna. (Id. at p. 10).

Plaintiff received a letter from April Wampler on August 29, 2019 informing him that the transfer

was approved. (Id. at p. 11). He filed an emergency grievance on August 30, 2019. (Id.).




                                                 2
       On August 30, 2019, Plaintiff suffered a nervous breakdown, which he is prone to due to

his Asperger’s. (Doc. 1, p. 11). He met with Dr. Helregel, the Chief Psychotherapist, and Dr.

Shah. Dr. Shah dismissed Plaintiff’s complaints of chest pains, dizziness, nausea, and fatigue and

informed him they did not have the proper machinery, namely an EKG, to diagnose him. Dr. Shah

refused Plaintiff’s request for a medical hold but told him he would speak with the medical director

about his condition. (Id.). Dr. Helregel told Plaintiff she spoke with Warden Brookhart and he

told her he would meet with Plaintiff. Dr. Helregel advised Plaintiff that she had done all she

could do for him.

       Plaintiff tried to halt his prison transfer and had his mother contact Assistant Attorney

General Arede Johnson (an attorney for Warden Neese in the Rains lawsuit) and offer to settle that

case in exchange for stopping the prison transfer. (Doc. 1 p.12). Johnson informed Plaintiff’s

mother that the institution’s administration was in charge of prison transfers. (Id.). Plaintiff was

transferred to Vienna on September 4, 2019. (Doc. 1, p. 12).

       Vienna lacks air-conditioning and Plaintiff has a susceptibility to heat strokes due to

periocular face nevus (Doc. 1, pp. 9, 15). Plaintiff also has a debilitating back injury which causes

him pain and requires a bottom bunk permit, spring bunk, and bed pad, but he has not been

provided with these since arriving at Vienna. (Id. at pp. 9-10).

       On September 5, 2019, Plaintiff filed three emergency grievances for heat stroke issues,

the lack of a spring bunk and bed pad for his back condition, and the destruction of his legal

documents during his transfer. (Id.). Those grievances were deemed non-emergencies by Warden

Matthew Swells (Id. at p. 13). Plaintiff re-submitted the grievances as non-emergencies on

September 5, 2019. (Id.).




                                                 3
       Plaintiff viewed his legal documents on September 5, 2019 and learned that a number of

them were destroyed. He spoke with Vienna’s property manager, Catherine Wright, who informed

him that she was upset and had never seen documents destroyed like this during a transfer. (Id. at

p. 12). The documents were transferred by Robinson’s property manager, Little John, who

Plaintiff spoke with on September 3, 2019. At that time, Little John complained that Plaintiff had

14 boxes totaling approximately 40 pounds, and that he did not have enough durable plastic boxes

to protect Plaintiff’s contents. Instead, he placed Plaintiff’s documents in cardboard copy paper

boxes that were taped shut. Plaintiff also takes issue with the location of his property boxes at

Vienna because Vienna’s property boxes are held two blocks away from the prison in a property

warehouse and Plaintiff is unable to access his documents due to his back injury. (Id. at p. 16).

       Plaintiff submitted two additional emergency grievances on September 9, 2019 regarding

an allergy to seafood and his legal documents being stored in the property warehouse. (Doc. 1, p.

13). Swells also deemed those grievances non-emergencies. (Id.). Plaintiff previously spoke with

Vienna’s dietary supervisor Mr. Henderson about his allergy to seafood. (Id.). He asked to be

placed on a no-seafood diet but Mr. Henderson informed Plaintiff that Vienna did not have special

need diets.

       On September 10, 2019 Plaintiff suffered a heat stroke at Vienna and was placed in the

healthcare unit until September 11, 2019. (Doc. 1, p. 12). Plaintiff was removed from the

healthcare unit when Nurse Practitioner Alisa deemed him stable.

       Since transferring to Vienna, Plaintiff has also had limited access to the law library. (Doc.

1, p. 14). While at Robinson, Plaintiff received one call pass for 90-120 minutes, four days a week

due to the number of cases he had pending. (Id.). At Vienna, librarian Karen Pannier only allows

Plaintiff 1 visit per week of 60-90 minutes which is unreasonable given the number of cases



                                                 4
Plaintiff has pending. (Id.). Catherine Wright has also limited Plaintiff’s access to his legal

documents to 30 minutes per week. (Id. at p. 17).

       Plaintiff submitted a trust fund form he received from the Court to Vienna’s trust fund

officer, Angela Mize, who marked the form in red ink and returned it, telling him to submit a new

form. This interfered with Plaintiff’s access to the courts because he did not have a second form

and was therefore unable to submit his prison trust fund account to the Court for consideration

along with his in forma pauperis motion. (Doc. 1, p. 14).

       Based on the allegations in the Complaint, the Court finds it convenient to organize the

claims in this pro se action into the following Counts:

       Count 1:       First Amendment claim against April Wampler, Michelle Neese,
                      and Arede Johnson for transferring Plaintiff to Vienna
                      Correctional Center in retaliation for Plaintiff’s suit in Gakuba
                      v. Rains, Case No. 19-cv-437-NJR (S.D.Ill.).

       Count 2:       Fourteenth Amendment equal protection claim against April
                      Wampler and Michelle Neese for transferring Plaintiff to
                      Vienna.

       Count 3:       Eighth Amendment deliberate indifference claim against Dr.
                      Shah and Dr. Helregel for the treatment of Plaintiff’s nervous
                      breakdown.

       Count 4:       Medical negligence and/or medical malpractice claim against
                      Dr. Shah and Dr. Helregel for the treatment of Plaintiff’s
                      nervous breakdown.

       Count 5:       First Amendment and/or Fourteenth Amendment access to
                      courts claim against Little John for the destruction of Plaintiff’s
                      legal documents during the transport from Robinson
                      Correctional Center.

       Count 6:       Eighth Amendment deliberate indifference claim against Mr.
                      Henderson for refusing to place Plaintiff on a no-seafood diet
                      despite his allergies.

       Count 7:       Eighth Amendment deliberate indifference claim against Nurse
                      Practitioner Alisa for the treatment of Plaintiff’s heat stroke.

                                                 5
        Count 8:          Medical negligence and/or medical malpractice claim against
                          Nurse Practitioner Alisa for the treatment of Plaintiff’s heat
                          stroke.

        Count 9:          ADA and RA claim for Vienna Correctional Center’s lack of air
                          conditioning, access to spring bunks and bed pads, and access to
                          legal documents.

        Count 10:         First and/or Fourteenth Amendment access to courts claim
                          against Catherine Wright and Karen Pannier for limiting his
                          access to the law library and legal documents at Vienna
                          Correctional Center.

        Count 11:         First and/or Fourteenth Amendment access to courts claim
                          against Angela Mize for destroying Plaintiff’s trust fund form.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                           Preliminary Dismissals

        Plaintiff names John/Jane Does 1-50 at both Robinson and Vienna and Transfer

Coordinator Staff 1-20 as Defendants in this action, but does not make sufficient allegations to

state a claim against them. Merely invoking the names of potential defendants (or a group of them)

by listing them in the case caption is not enough to state a claim. Collings v. Kibort, 143 F.3d 331,

334 (7th Cir. 1998). Instead, a plaintiff must associate each defendant with specific acts of

misconduct or omissions in order to put each defendant on notice of which claims in the Complaint

are directed against him or her. Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8(a)(2). Accordingly,




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         6
John/Jane Does 1-50 at Robinson, John/Jane Does 1-50 at Vienna, and Transfer Coordinator Staff

1-20 are DISMISSED without prejudice from this action.

       Additionally, Vienna Correctional Center and Robinson Correctional Center are listed as

parties in Plaintiff’s caption but are not proper parties to this action. This is because “neither a

State nor its officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Mich.

Dep't of State Police, 491 U.S. 58, 71 (1989). See also Billman v. Ind. Dep't of Corr., 56 F.3d 785,

788 (7th Cir.1995) (state Department of Corrections is immune from suit by virtue of Eleventh

Amendment). Thus, Vienna and Robinson are not “person[s]” within the meaning of the Civil

Rights Act and are DISMISSED from this case with prejudice. See Will, 491 U.S. at 71.

       Plaintiff attempts to hold Wexford Health Services liable for the actions of their employees

under a theory of respondeat superior. (Doc. 1, p. 17). But the corporation cannot be liable on

this basis alone because respondeat superior liability is not recognized under § 1983. Shields v.

Illinois Dept. of Corr., 746 F.3d 782 (7th Cir. 2014) (citing Iskander v. Village of Forest Park, 690

F.2d 126, 128 (7th Cir. 1982)). Wexford can only be liable for deliberate indifference if an

unconstitutional   policy    or   practice   of   the   corporation    caused    the   constitutional

deprivation. Plaintiff fails to cite to any such policy or practice. Therefore, Wexford is also

DISMISSED without prejudice

       Plaintiff also attempts to bring claims for intentional infliction of emotional distress, gross

negligence, and illegal tort conversion, but offers only conclusory statements to support these

claims, which is legally insufficient. See Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).

Accordingly, these claims are DISMISSED without prejudice.

       Finally, Plaintiff’s allegations suggesting that Matthew Swells is liable for labeling his

grievances as non-emergencies fail to state a claim. In order to be held individually liable, a



                                                  7
defendant must be “personally responsible for the deprivation of a constitutional right.” Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d

612, 651 (7th Cir. 2001)). Further, the denial or mishandling of a grievance does not state a claim.

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Here, Plaintiff does not allege any personal

involvement by Swells in the underlying conduct that prompted the grievances. Accordingly,

Plaintiff fails to state a viable claim against Swells and he is DISMISSED without prejudice.

                                              Conspiracy Claim

        Plaintiff also alleges a vast conspiracy among a number of individuals at Vienna, Robinson,

and the Illinois Attorney General’s Office. Allegations of a conspiracy have routinely been held

to a higher pleading standard than other allegations. Geinosky v. City of Chicago, 675 F.3d 743,

749 (7th Cir. 2012). Mere conclusions and allegations suggesting there is only a suspicion of a

conspiracy do not suffice. Here, Plaintiff attempts to tie nearly all named defendants to each of

his claims by simply including the phrase, “individually and/or jointly conspired”. (Doc. 1, pp.

15-17). This is insufficient to plead a conspiracy claim. Accordingly, to the extent Plaintiff alleges

that all defendants conspired to violate his constitutional rights, those claims are DISMISSED

without prejudice. Further, to the extent that Plaintiff seeks to add defendants that were not

personally involved in the listed Counts by simply alleging that they “jointly conspired”, those

claims are also dismissed.2 As John Barwick, Sarah Robertson, and Mrs. Dunlap are listed as part

of the alleged conspiracy only, without any facts suggesting they were personally involved in any

of the alleged constitutional violations, they are also DISMISSED without prejudice.




2
  The Court lists only those Defendants in the enumerated Counts which Plaintiff has factually stated were personally
involved in the constitutional violation.

                                                         8
                                             Severance

       Plaintiff asserts at least four distinct set of claims against different defendants. His claims

related to the lack of air conditioning and ADA violations at Vienna Correctional Center (Counts

7, 8, and 9) are unrelated to his claims related to his transfer from Robinson Correctional Center

(Counts 1, 2, 3, 4, and 5), his claim regarding his seafood allergy (Count 6), and his access to court

claims (Counts 10 and 11). These four groups of claims involve different defendants, separate

transactions or occurrences, no common questions of fact, distinct legal theories, and arose at

different prisons.

       These claims cannot proceed in the same lawsuit. See Fed. R. Civ. P. 18, 20(a)(2); George

v. Smith, 507 F.3d at 607; Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez,

860 F.3d 434, 436 (7th Cir. 2017). District courts have a duty to apply Rule 20 of the Federal

Rules of Civil Procedure to prevent improperly joined parties from proceeding together in the same

case. George, 507 F.3d at 607. And courts have broad discretion under Rule 21 when deciding

whether to sever claims or to dismiss improperly joined defendants. See Owens v. Hinsley, 635

F.3d 950, 952 (7th Cir. 2011). This Court will exercise its discretion and sever the claims into

three additional lawsuits:

                                       Severed Case No. 1:

       Count 1:        First Amendment claim against April Wampler, Michelle Neese,
                       and Arede Johnson for transferring Plaintiff to Vienna Correctional
                       Center in retaliation for Plaintiff’s suit in Gakuba v. Rains, Case No.
                       19-cv-437-NJR (S.D.Ill.).

       Count 2:        Fourteenth Amendment equal protection claim against April
                       Wampler and Michelle Neese for transferring Plaintiff to a non-air-
                       conditioned prison.

       Count 3:        Eighth Amendment deliberate indifference claim against Dr. Shah
                       and Dr. Helregel for the treatment of Plaintiff’s nervous breakdown.



                                                  9
       Count 4:       Medical negligence and/or medical malpractice claim against Dr.
                      Shah and Dr. Helregel for the treatment of Plaintiff’s nervous
                      breakdown.

       Count 5:       First Amendment and/or Fourteenth Amendment access to courts
                      claim against Little John for the destruction of Plaintiff’s legal
                      documents during the transport from Robinson Correctional Center.

                                      Severed Case No. 2:

       Count 6:       Eighth Amendment deliberate indifference claim against Mr.
                      Henderson for refusing to place Plaintiff on a no-seafood diet
                      despite his allergies.

                                      Severed Case No. 3:

       Count 10:      First and/or Fourteenth Amendment access to courts claim against
                      Catherine Wright and Karen Pannier for limiting his access to the
                      law library and legal documents at Vienna Correctional Center.

       Count 11:      First and/or Fourteenth Amendment access to courts claim against
                      Angela Mize for destroying Plaintiff’s trust fund form.

       The Clerk of Court will be directed to open Severed Case Nos. 1, 2 and 3. The

remaining claims (Counts 7, 8 and 9) will remain in this action and are subject to threshold

review below.

                               Merits Review of Counts 7, 8and 9

                                         Counts 7 and 8

       Plaintiff fails to state a viable deliberate indifference or medical malpractice claim against

Nurse Practitioner Alisa. Plaintiff alleges he suffered from a heatstroke on September 10, 2019

and that he remained in the healthcare unit until September 11, 2019. He further alleges that on

September 11, 2019, Alisa found that he was stable and returned him to his cell. Plaintiff’s

allegations do not amount to deliberate indifference or even negligence. There is no indication in

the Complaint that his condition was not stable at the time Alisa released him. Although Plaintiff

alleges that he objected to being released from the healthcare unit, his mere disagreement with the

                                                10
course of treatment does not amount to deliberate indifference. Edwards v. Snyder, 478 F.3d 827,

831 (7th Cir. 2007); Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003). Further, while

Plaintiff alleges he was improperly housed in a facility without air conditioning and was not

provided a bed pad for his back injury (Doc. 1, p. 17), his allegations do not suggest that Alisa was

personally involved in those decisions. Accordingly, Counts 7 and 8 will be DISMISSED without

prejudice.

                                              Count 9

       Pursuant to the Americans with Disabilities Act (“ADA”), “no qualified individual with a

disability shall, because of that disability ... be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. §

12132 (2006). Likewise, the Rehabilitation Act (“RA”) prohibits discrimination against qualified

individuals based on a physical or mental disability. See, 29 U.S.C. §§ 794-94e. The analysis is

the same under both statutes except that the RA includes as an additional requirement the receipt

of federal funds, which all states accept for their prisons. Jaros v. Illinois Department of

Corrections, 685 F.3d 667, 671 (7th Cir. 2012) (citing 29 U.S.C. § 705(2)(B)). Discrimination

under both includes the failure to accommodate a disability. Jaros, 684 F.3d at 672 (citation

omitted).

       Plaintiff claims he is a qualified person with a disability due to his back injury and

periocular face nevus skin disease that makes him susceptible to heat. He alleges he was

transferred to a prison without air conditioning which causes him heat strokes, that he was not

provided with a bed pad for his back condition, and that he does not have access to his legal

materials because they are housed in a separate warehouse and are extremely heavy. These

allegations are sufficient to articulate a colorable ADA and/or RA claim. Although Plaintiff



                                                 11
connects a number of individuals to his ADA/RA claim, Defendant Rob Jeffreys, in his official

capacity as the current Director of IDOC, is the proper defendant. See, 42 U.S.C. § 12131(1)(b);

Jaros, 684 F.3d at 670, n. 2 (individual capacity claims are not available; the proper defendant is

the agency or its director (in his official capacity)). Accordingly, Plaintiff will be allowed to

proceed with Count 9 against Rob Jeffreys in his official capacity.

                                        Preliminary Injunction

        Plaintiff alleges that Vienna is not ADA accessible and seeks a preliminary injunction

requiring his transfer to a prison that meets his disability needs. Accordingly, Defendant Jeffreys

is DIRECTED to respond to the Motion for Preliminary Injunction (Doc. 4) by December 2,

2019.

        Plaintiff has also filed a Second Motion for Equitable Relief, Temporary Restraining Order

(Doc. 14) regarding his diet. Because that claim (Count 6) is being severed into a new case, the

Clerk of Court is DIRECTED to file the motion in the newly severed case.

                                        Motion to Consolidate

        Plaintiff’s Motions to Consolidate (Docs. 8 and 12) seek to consolidate Plaintiff’s case with

his other pending case, Gakuba v. Rains, Case No. 19-cv-437-NJR (S.D.Ill.). Under Federal Rule

of Civil Procedure 42(a), “[i]f actions before the court involve a common question of law or fact,

the court may:

        (1)      joint for hearing or trial any or all matters at issue in the actions;

        (2)      consolidate the actions; or

        (3)      issue any orders to avoid unnecessary cost or delay.




                                                    12
The purpose behind consolidation is to promote judicial efficiency. Id.; Ikerd v. Lapworth, 435

F.2d 197, 204 (7th Cir. 1970). Consolidation of this case with Plaintiff’s other pending case would

not serve that purpose.

        Plaintiff’s remaining claims in this case focus on accessibility at Vienna given Plaintiff’s

disabilities while Plaintiff’s claims in Rains involve his access to the courts while at Robinson.

Obviously, those claims do not involve common questions of law and fact such that consolidation

would promote judicial efficiency. Therefore, Plaintiff’s Motions to Consolidate (Docs. 8 and 12)

are DENIED

                                         Motion for Counsel

        In his Motion for Counsel (Doc. 3), Plaintiff indicates that he has sent a number of letters

to attorneys seeking representation. Given the early stage of the litigation, however, it is difficult

to accurately evaluate the need for the assistance of counsel. See Kadamovas v. Stevens, 706 F.3d

843, 845 (7th Cir. 2013) (“[U]ntil the defendants respond to the complaint, the plaintiff’s need for

assistance of counsel ... cannot be gauged.”).3 Further, the Court notes that Defendant has not yet

been served nor has a discovery schedule been entered. Thus, counsel is not needed at this early

stage. Therefore, Plaintiff’s Motion for Counsel (Doc. 3) is DENIED without prejudice. Plaintiff

may renew his request for the recruitment of counsel at a later date.

                                              Disposition

        IT IS HEREBY ORDERED that Counts 1, 2, 3, 4, and 5 are SEVERED into a new case

against April Wampler, Michelle Neese, Arede Johnson, Dr. Shah, Dr. Helregel, and Little John.




3
 In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d
647, 654 (7th Cir. 2007), and related authority.
                                                   13
       IT IS ORDERED that Count 6 is SEVERED into a new case against Mr. Henderson. The

Clerk is DIRECTED to file Plaintiff’s Second Motion for Equitable Relief (Doc. 14) in that newly

severed case.

       IT IS ORDERED that Counts 10 and 11 are SEVERED into a new case against Catherine

Wright, Karen Pannier, and Angela Mize.

       The Clerk is DIRECTED to file the following documents into each newly-severed case:

       1) The Complaint (Doc. 1);

       2) Motion for Leave to Proceed in forma pauperis (Doc. 2);

       3) Motion for Recruitment of Counsel (Doc. 3); and

       4) This Memorandum and Order.

       IT IS ORDERED that John/Jane Does 1-50 at Vienna, John/Jane Does 1-50 at Robinson,

Transfer Coordinator Staff 1-20, Wexford Health Services, Vienna Correctional Center, Robinson

Correctional Center, Ms. Dunlap, John Barwick, Matthew Swells, and Sarah Robertson are

DISMISSED from this action. The Clerk is DIRECTED to TERMINATE these individuals

from the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system. The Clerk is

DIRECTED to add Rob Jeffreys (official capacity only) as a Defendant for the purposes of

Plaintiff’s ADA and RA claim.

       IT IS ORDERED that the only claims remaining in this action are Counts 7, 8, and 9

against Nurse Practitioner Alisa and Rob Jeffreys. Counts 7 and 8 against Nurse Practitioner Alisa

are DISMISSED without prejudice. The Clerk is DIRECTED to terminate her from the

CM/ECF system.

       The Clerk of Court shall prepare for Defendant Rob Jeffreys: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of



                                               14
Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to the defendant’s place of employment as identified by Plaintiff. If

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on the defendant, and the Court will require the defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant

to Administrative Order No. 244, Defendant need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                15
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).



       IT IS SO ORDERED.

       DATED: 11/18/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge




                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  16
